Citation Nr: 1030165	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for service-connected varicose veins, right leg, for accrued 
benefits purposes.

2.   Entitlement to a disability rating in excess of 40 percent 
for service-connected varicose veins, left leg, for accrued 
benefits purposes.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic low 
back disability, for accrued benefits purposes.

4.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

5.  Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1958 to 
October 1960.  The Veteran died September [redacted], 2007.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appellant appeared and testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge in July 
2010.  A copy of the transcript of this hearing has been 
associated with the claims file.

Issues 3 through 5 above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The evidence fails to demonstrate that the Veteran's varicose 
veins, right leg, were productive of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.

2.  The evidence fails to demonstrate that the Veteran's varicose 
veins, left leg, were productive of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for varicose veins, right leg, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, Diagnostic Code 
7120 (2009).

2.  The criteria for a disability rating in excess of 40 percent 
for varicose veins, left leg, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.104, Diagnostic Code 
7120 (2009).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 U.S.C.A. § 3.1000 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Appellant. Appellant. 183 (2002); 
Dingess v. Nicholson, 19 Appellant. Appellant. 473 (2006).  

In the present case, notice was provided to the appellant in 
December 2007, prior to the initial AOJ decision on her claims.  
The Board finds that the notice provided fully complies with VA's 
duty to notify.  Thus the purposes behind VA's notice requirement 
have been satisfied. 

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the appellant 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  
However, accrued benefits claims are adjudicated based solely 
upon the evidence that was physically or constructively of record 
at the time of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a); Ralston v. West, 13 Appellant. Appellant. 
108, 113 (1999).  The Board notes that the record indicates that 
the Veteran was treated at VA.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA 
treatment records from August 2001 through August 2008 were 
obtained and associated with the claims file.  Although the 
record appears to indicate there are earlier VA treatment records 
that have not been associated with the claims file, the Board 
finds that they are not relevant to the claims currently before 
it.  The Veteran's service-connected varicose veins were last 
evaluated in April 2001, which was when the current 40 percent 
disability ratings were awarded.  Thus, earlier treatment records 
would not assist in establishing entitlement to a higher 
disability rating as of June 2007, when the Veteran filed his 
claim for increased ratings.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the appellant at every stage of this case.  Additional 
efforts to assist or notify her would serve no useful purpose.  
Therefore, she will not be prejudiced as a result of the Board 
proceeding to the merits of her claims. 

II.  Analysis

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily the veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
veteran's] death."  See also 38 C.F.R. § 3.1000(c).

Accrued benefits include those the veteran was entitled to at the 
time of death under an existing rating or the evidence physically 
or constructively of record at the time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate the claim, 
and VA could not develop additional evidence that would 
substantiate the claim of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

Prior to the Veteran's death, service connection was established 
for bilateral varicose veins in an April 1996 rating decision, 
initially evaluated as 10 percent disabling.  By rating decision 
issued in April 2001, a 30 percent rating was awarded for 
bilateral varicose veins effective October 2, 1995, and a 40 
percent disability rating for each lower extremity was awarded 
effective January 12, 1998.  At the time of his death, the 40 
percent disability rating for each lower extremity was in effect 
for a combined disability rating of 70 percent.  The Veteran was 
not service-connected for any other disability during his 
lifetime.

In June 2007, the Veteran filed an informal claim seeking 
increased evaluation of his service-connected varicose veins 
bilaterally and service connection for hypertension, skin cancer, 
and "disc in back."  The Veteran died in September 2007 prior 
to these claims being adjudicated.  In October 2007, the 
appellant filed an application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits.  As the 
appellant's claim was clearly filed within the one year time 
frame, it is timely.  The Board also notes that the appellant did 
not pursue the Veteran's claim for service connection for skin 
cancer and, therefore, that issue is not before the Board for 
appellate consideration.

As the Veteran's claims pending at his death were for increased 
ratings, the laws and regulations governing these claims are 
relevant to the appellant's claims for accrued benefits.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Diagnostic Code 7120 provides, with the following findings 
attributed to the effects of varicose veins:  a noncompensable 
rating where there are asymptomatic palpable or visible varicose 
veins; a 10 percent disability rating when there is intermittent 
edema of the affected extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery; a 20 percent 
disability rating for persistent edema that is incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema; a 40 percent rating when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 60 percent rating when there 
are symptoms of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; and, 
finally, a 100 percent rating when the varicose veins are 
productive of massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104 Diagnostic Code 7120.  

A note following Diagnostic Code 7120 provides that the foregoing 
evaluations are for involvement of a single extremity.  If more 
than one extremity is involved, each  involved extremity is to be 
evaluated separately and the ratings combined (under 38 C.F.R. § 
4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.   Id.

At the time of the Veteran's death in September 2007, he had not 
submitted any information or evidence in support of his claims 
for disability ratings higher than 40 percent for his varicose 
veins in each lower extremity.  However, as VA treatment records 
are considered to be in constructive possession of VA and, 
therefore, a part of the record, VA treatment records from August 
2001 through August 2007 were obtained from the VA Medical Center 
in Indianapolis, Indiana.  A review of these treatment records, 
however, fails to show any treatment for, or even a diagnosis of, 
varicose veins.  

Furthermore, the Veteran never submitted any lay evidence as to 
his current symptomatology that he believed warranted higher 
disability ratings for his service-connected varicose veins of 
the bilateral lower extremities.  Unfortunately, any evidence 
submitted subsequent to the Veteran's death (except for VA 
treatment records as discussed above) cannot be considered in 
evaluating the Veteran's service-connected disabilities at this 
time as it was evidence not of record at the time of the 
Veteran's death.  In addition, any statements made by the 
appellant cannot be considered at this time in conjunction with 
the claim for accrued benefits.

As there is no medical or lay evidence indicating an increase in 
the severity of the Veteran's service-connected varicose veins of 
the bilateral lower extremities, the preponderance of the 
evidence is against finding that the criteria for the next higher 
disability rating (i.e., symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration) were met prior to the Veteran's death.  
The preponderance of the evidence being against the appellant's 
claims, the benefit of the doubt doctrine is not for application.  
Consequently, the appellant's claims for accrued benefits based 
upon increased disability ratings for the Veteran's service-
connected varicose veins of the bilateral lower extremities must 
be denied.




ORDER

Entitlement to a disability rating in excess of 40 percent for 
service-connected varicose veins, right leg, for accrued benefits 
purposes, is denied.

Entitlement to a disability rating in excess of 40 percent for 
service-connected varicose veins, left leg, for accrued benefits 
purposes, is denied.


REMAND

Unfortunately, the Board finds that remand is necessary for 
additional development of the appellant's claims of entitlement 
to service connection for the cause of the Veteran's death and 
for accrued benefits based upon claims of entitlement to service 
connection for hypertension and to reopen a claim of entitlement 
to service connection for a low back disability.

First, the Board finds that there is evidence of record 
indicating that there may be outstanding VA treatment records 
that have not been obtained and associated with the claims file.  
The Board notes that, at a hearing before the RO in January 1997, 
the Veteran testified that he had received treatment at the VA, 
including having a "Doppler" study done at the end of 1996.  In 
addition, at a Board hearing in March 1999, the Veteran testified 
that he received some treatment for his low back disability at VA 
in addition to receiving medications for his hypertension.  There 
is no indication in the record that treatment records earlier 
than August 2001 were requested and could not be obtained.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Upon remand, any of the Veteran's VA 
treatment records prior to August 2001 should be obtained, if 
available, and associated with the claims file.  The Board notes 
that these treatment records may apply to the appellant's accrued 
benefits claims in addition to her claim for service connection 
for the cause of the Veteran's death.

The Board also finds that further efforts are needed to develop 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The Veteran died of a 
myocardial infarction.  The death certificate indicates he died 
in the emergency room of a hospital.  However, there are no 
terminal treatment records in the claims file from this hospital 
or any indication they were requested.  Furthermore, although the 
appellant provided statements from two private physicians who 
indicate they were the Veteran's treating physicians, the only 
private treatment records in the claims file are from November 
1987 through September 1995, which were associated with the 
claims file long ago in conjunction with the Veteran's original 
claim of entitlement to service connection for varicose veins.  

These treatment records (both the private physicians' treatment 
records and the terminal treatment records) may be highly 
relevant to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  Thus, attempts 
should be made to obtain them.  The Board notes that, in order to 
do so, the appellant must cooperate by providing VA with releases 
to obtain these treatment records or by submitting copies of them 
herself directly to VA.  Her failure to cooperate in obtaining 
this evidence could negatively affect her claim.

Finally, once all available evidence has been obtained, the 
Veteran's claims file should be returned to the physician who 
provided a VA medical opinion in December 2008.  After reviewing 
the new evidence, the physician should be asked to address the 
relationship, if any, between varicose veins, hypertension and 
myocardial infarction and provide an opinion as to the likelihood 
that the Veteran's hypertension was proximately due to, the 
result of or aggravated by his service-connected varicose veins, 
and, if so, whether the Veteran's hypertension was a contributory 
cause of death.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's medical records from the VA 
Medical Center in Indianapolis, Indiana, for the 
period prior to August 2001.  All efforts to 
obtain VA records should be fully documented, and 
the VA facility should provide a negative response 
if records are not available.

2.	Contact the appellant and ask her to complete 
release forms authorizing VA to obtain the 
treatment records of the private physicians who 
authored the July 2008 and August 2008 letters 
indicating they treated the Veteran for his 
bilateral varicose veins, in addition to the 
September 2007 terminal treatment records from the 
hospital where the Veteran died.  The appellant 
should be advised that, in lieu of submitting 
completed release forms, she can submit these 
private medical treatment records directly to VA 
herself.  If the appellant provides the completed 
release forms, then the medical records identified 
should be requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
appellant and her representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

3.	After all additional evidence has been obtained, 
the claims file should be returned to the 
physician who provided the December 2008 VA 
medical opinion.  If this physician is no longer 
available, then the claims file should be 
forwarded to an appropriate physician with the 
requisite knowledge and experience to provide the 
requested opinions below.

After reviewing the claims file and all additional 
evidence obtained, the physician should provide an 
opinion as to whether it is at least as likely as 
not (i.e., at least a 50 percent probability) that 
the Veteran's service-connected varicose veins of 
the bilateral lower extremities proximately 
caused, resulted in, or aggravated his 
hypertension; and, if so, whether the Veteran's 
hypertension significantly or materially 
contributed to the cause of the Veteran's death 
(i.e., myocardial infarction), combined to cause 
death, or aided or lent assistance to the 
production of death.  

4.	Thereafter, the appellant's claims should be 
readjudicated.  The Board notes that only VA 
treatment records should be considered as evidence 
relating to the appellant's claims for accrued 
benefits as they are considered to have been 
constructively part of the record at the time of 
the Veteran's death (private treatment records 
should not be considered unless received by VA 
prior to the Veteran's death).  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
appellant and her representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


